Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanujam (US 2015/0339928 A1) and in view of Hiyama et al. (herein after “Hiyama”) (US 2016/0034845 A1).

Ramanujam is not teaching or even suggesting the features of “receive a signal from a first application installed in a first external device associated with a first user for indicating that the autonomous driving vehicle is available for providing a ride sharing service, the first user being associated with an ownership of the autonomous driving vehicle.”
Hiyama discloses a system (100) for providing transport services for multiple users, comprising: a dispatch (110) that is configured to receive the acceptance (195) transmitted from the driver device (190), wherein the acceptance (195) indicates that the driver accept the transport service (see at least paragraphs 0034 and 0035).

Regarding claim 3, Ramanujam teaches that the server (310) selects each of autonomous vehicle (330) in the fleet of autonomous vehicles (330) based on a taxi service schedule of each of the autonomous vehicles (330) (paragraph 0056).
Regarding claim 4, Ramanujam teaches that the server (310) selects each of autonomous vehicle (330) in the fleet of autonomous vehicles (330) based on a taxi service schedule of each of the autonomous vehicles (330) (paragraph 0056).  Ramanujam clearly suggests that during the taxi service schedule, the owner of the autonomous vehicle (330) does not use the autonomous vehicle (330).
Regarding claim 5, Ramanujam discloses that the condition includes an estimated amount of time for arriving at the pickup location (paragraph 0057).
Regarding claim 7, Ramanujam suggests the features of “receive another ride sharing request from a third application installed in a third external device associates with a third user, the another ride sharing request including a third destination location, and in response to determining that the autonomous driving vehicle is able to service both the ride sharing request from the second user and the another ride sharing request from the third user during a same trip, control the autonomous driving vehicle drive to see at least paragraphs 0049, and 0050, and Figure 3, Ramanujam discloses system and related operation for dispatching an autonomous vehicle (330) to perform a taxi service, wherein the autonomous vehicle (330) provide taxi services to a plurality of customers, wherein the customers send taxi service requests to the server (310) using the application (322)).
Regarding claim 8, and 17, Ramanujam discloses that “the taxi service request may indicate a number of passengers that are to ride in the autonomous vehicle 330, wherein the taxi service request may include a preference for autonomous vehicle 330 with certain features, such as heated and cooled seats, massage seats, music systems, etc.” (paragraph 0054).
Regarding claim 10, Ramanujam discloses and suggests that the server (310) is configured to allocate at least two vehicles among the candidate vehicles to service the ride sharing request based on a number of passengers or characteristic of the at least two vehicles (see at least paragraphs 0056, 0057, the server 310 uses a vehicle registry 312 to identify the current location of each autonomous vehicle in the fleet of the autonomous vehicle, and to identify which autonomous vehicles (330) in the fleet are currently available to perform the taxi service.)
Regarding claim 11, Ramanujam discloses a system/method for dispatching an autonomous vehicle to perform a taxi service (paragraph 0049), in which the server (310), which is configured to store vehicle information and customer information (see at least paragraph 50, 0056, customer personal information, vehicle registry), receives a taxi service request from the mobile device (320) on which the application (322) is used for requesting the taxi service, wherein the taxi service request includes a pickup 
Ramanujam is not teaching or even suggesting the features of “receive a signal from a first application installed in a first external device associated with a first user for indicating that the autonomous driving vehicle is available for providing a ride sharing service, the first user being associated with an ownership of the autonomous driving vehicle.”
Hiyama discloses a system (100) for providing transport services for multiple users, comprising: a dispatch (110) that is configured to receive the acceptance (195) transmitted from the driver device (190), wherein the acceptance (195) indicates that the driver accept the transport service (see at least paragraphs 0034 and 0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for dispatching an autonomous vehicle to perform a taxi service disclosed in the Ramanujam reference with the idea of receiving the acceptance transmitted from the driver device as disclosed in Hiyama reference to verify, by receiving the confirmation from the vehicle owner, that 
Regarding claim 13, Ramanujam teaches that the server (310) selects each of autonomous vehicle (330) in the fleet of autonomous vehicles (330) based on a taxi service schedule of each of the autonomous vehicles (330) (paragraph 0056).
Regarding claim 14, Ramanujam discloses that the condition includes an estimated amount of time for arriving at the pickup location (paragraph 0057).
Regarding claim 16, Ramanujam suggests the features of “receive another ride sharing request from a third application installed in a third external device associates with a third user, the another ride sharing request including a third destination location, and in response to determining that the autonomous driving vehicle is able to service both the ride sharing request from the second user and the another ride sharing request from the third user during a same trip, control the autonomous driving vehicle drive to the third destination” (see at least paragraphs 0049, and 0050, and Figure 3, Ramanujam discloses system and related operation for dispatching an autonomous vehicle (330) to perform a taxi service, wherein the autonomous vehicle (330) provide taxi services to a plurality of customers, wherein the customers send taxi service requests to the server (310) using the application (322)).
Regarding claim 19, Ramanujam discloses that the passenger is notified to instruct the passenger to get out of the autonomous vehicle (see at least paragraphs 0060, 0063, and 0066).
Regarding claim 20, Ramanujam discloses a system/method for dispatching an autonomous vehicle to perform a taxi service (paragraph 0049), in which the server 
Ramanujam is not teaching or even suggesting the features of “receive a signal from a first application installed in a first external device associated with a first user for indicating that the autonomous driving vehicle is available for providing a ride sharing service, the first user being associated with an ownership of the autonomous driving vehicle.”
Hiyama discloses a system (100) for providing transport services for multiple users, comprising: a dispatch (110) that is configured to receive the acceptance (195) transmitted from the driver device (190), wherein the acceptance (195) indicates that the driver accept the transport service (see at least paragraphs 0034 and 0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for dispatching an .
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanujam (US 2015/0339928 A1), Hiyama (US 2016/0034845 A1), and further in view of Moreira-Matias et al. (herein after “Moreira-Matias”) (US 2018/0096606 A1).
Neither Ramanujam nor Hiyama discloses or even suggests the features of “the controller is configured to determine whether a vehicle is able to reach the second destination based on a remaining fuel amount of the vehicle or a remaining battery capacity of the vehicle.”
Moreira-Matias discloses a system/method for providing dispatching services, in which the server (202) assign a driver/vehicle (203) based on the request for service from the user (201) (paragraph 0034), wherein the driver/vehicle (203) transmits a response to the server (202) regarding the current vehicle status, such as the remaining fuel or vehicle battery life (paragraph 0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramanujam and Hiyama as discussed herein above by substituting the teachings of Moreira-Matias for the advantage of assigning an autonomous for picking up and drop off a customer based on the remaining fuel or vehicle battery life.
s 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanujam (US 2015/0339928 A1), Hiyama (US 2016/0034845 A1), and further in view of Amin (US 10,121,287 B2).
Neither Ramanujam nor Hiyama discloses or even suggests the features of “allocate a fare amount to be paid by a second account associated with the second application of the second user based on completion of the ride sharing request; and allocate a portion of the fare amount excluding a commission into a first account associated with the first application of the first user for servicing the ride sharing request.”
Amin discloses system and method for splitting a fee for an on-demand service, comprising: a service application that runs on a user’s computing device on which the user can make a request to share fare for the transport service with another user (column 11, line 61 through column 12, line 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramanujam and Hiyama as discussed herein above by substituting the teachings of Amin for the advantage of splitting a fare for a transport service between different users.
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanujam (US 2015/0339928 A1), Hiyama (US 2016/0034845 A1), and further in view of Tzirkel-Hancock et al. (herein after “Tzirkel-Hancock”) (US 2017/0217445 A1).
Neither Ramanujam nor Hiyama discloses or even suggests the features of “monitor a state of a passenger within the autonomous driving vehicle; and transmit a command based on the state of the passenger.”

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramanujam and Hiyama as discussed herein above by substituting the teachings of Tzirkel-Hancock for the advantage of remotely transmitting a command from the remote server based on the current status of the passengers in the autonomous vehicle.
Examiner’s Comments regarding another Reference cited in PTO-892
	The US patent application publication No. US 2013/0290040 A1 (Perry reference) discloses system and method for arranging taxi and transportation services.  In Perry, a user can be able to communicate with a transportation service using a smart-phone or a personal computing device.  The user can use the smart-phone or the computing device to arrange transportation through different selections, such as pick-up time, pick-up date, pick-up location, drop-off location, drop-off time and preferred transportation company.
	The US patent application publication No. US 2012/0041675 A1 (Juliver reference) discloses a system and method for coordinating transportation service.  Juliver illustrated that the system include one or more transportation service provider 
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).